REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 01/25/2022 has been entered.  Pending claims 1-6 and 8-20 are allowed for the following reasons:    Independent claim 1 has been amended to include limitations similar to the previously objected-to/allowed limitations of dependent claims 8/7, which defines the “reflective structures” of applicant’s disclosure depicted at figure 7B for example.   The Wu et al. reference (US 2018/0373945 A1), previously relied upon as teaching the “reflective structures”, while teaching prisms (see Wu figures 34 and 48), does not teach or suggest the structure currently recited in amended claim 1.   Independent claim 16 has been similarly amended.   Claim 19, previously objected-to/allowed, has been written in independent from.  The remainder of the claims are dependent from allowable independent claims.   The following US patents have been re-checked for double patenting and none found:  US 10,803,276 and US 10,846,504.   While the claims of US 10,846,504 are similar in many respects to the allowed claims herein, none teach the “reflected through the display device by the transparent window” of independent claim 1,  or the “and through a display” of independent claim 16, or the “and through a display” of independent claim 19.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665